 




EXHIBIT 10.1




EXCLUSIVE SUPPLIER AGREEMENT




THIS EXCLUSIVE SUPPLIER AGREEMENT (hereinafter the "Agreement") is made and
entered into as of the 23rd day of July 2020 (hereinafter the “Effective Date”),
by and between MEP CONSULTING ENGINEERS, INC., a Florida corporation, having its
principal place of business at 717 Ponce De Leon Blvd., 309A, Coral Gables, FL
33134 (hereinafter the "MEP") and BASANITE, INC., a Nevada corporation, having
its principal place of business at 2041 NW 15th Avenue, Pompano Beach, FL 33069
(hereinafter the "BASA"). Both MEP and BASA shall be referred to together as
“Parties” and individually as “Party”.




R E C I T A L S




WHEREAS, MEP manages all facets of engineering and construction services for
third Parties through various contractual arrangements throughout the world
(“Projects”) and is in the business of designing, developing, manufacturing,
testing, configuring, assembling, packaging and shipping construction materials;




WHEREAS, BASA is in the business of manufacturing  concrete-reinforcing
materials from basalt fiber reinforced polymers (hereinafter “BFRP”) based on
proprietary BASA technology, including but not limited to BasaFlex, BasaWrapTM,
BasaMixTM, and BasaMeshTM,  including production of BFRP reinforcing bar
(hereinafter “rebar”), BFRP geo-grid mesh, chopped fiber, and other materials
 that may be developed in the future;




WHEREAS, MEP wishes to enlist BASA as MEP’s exclusive supplier for Production of
BFRP rebars and/or basalt fiber mesh and/or other Products in accordance with
the Specifications of MEP and as per its Build Schedules that are accepted by
BASA;




WHEREAS, MEP and BASA wish to formalize in a written agreement the terms and
conditions under which MEP shall provide such services; and




NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which is hereby acknowledged,
the Parties hereto agree as follows:




1.

Incorporation of Recitals. The foregoing recitals are incorporated herein by
reference and made a part hereof as though set forth at length throughout this
Agreement.




2.

Definitions. In addition to terms defined elsewhere in this Agreement, the
capitalized terms set forth below shall have the meaning as defined below. Any
capitalized terms that are used with the lower case shall have the same meaning
as the capitalized terms. All representations made within the definitions shall
be construed as enforceable terms and conditions under this Agreement.




2.1.

"Affiliate" means with respect to a Person, any other Person which directly or
indirectly controls, or is controlled by, or is under common control with, the
specified Person or an officer, director or 10% or more shareholder of the
specified Person. For purposes of the preceding sentence, "control" of a Person
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such





Page 1 of 36







--------------------------------------------------------------------------------

 




Person, or direct or indirect ownership (beneficially or of record) of, or
direct or indirect power to vote, 50% or more of the outstanding shares of any
class of capital stock of such Person (or in the case of a Person that is not a
corporation, 50% or more of any class of equity interest).




2.2.

“Business Day(s)” means Monday through Friday excluding any national, legal or
bank holiday in the United States of America or as established by the federal
government of the United States of America. If any time period set forth in this
Agreement expires upon a Saturday, Sunday or U.S. national, legal or bank
holiday, such period shall be extended to and through the next succeeding
Business Day.




2.3.

"Build Schedule" or “Purchase Order” means a manufacturing schedule provided to
BASA by MEP in writing, which specifies the Product to be manufactured with
Specifications, including the quantity of each Product, its description,
shipping instructions, name of carrier, address and phone number of carrier,
address where carrier will ship or transport the Products to, requested delivery
date, SOW, total amount of the order pursuant to Schedules 1-A and 1-B or any
amendment to Schedules 1-A and 1-B. Each Build Schedule has to be accepted by
BASA for it to be enforceable under this Agreement.







2.4.

"Commercially Reasonable Efforts" means those efforts that would be deemed both
commercially practicable and reasonably financially prudent after having taken
into account all relevant commercial considerations. Relevant commercial
considerations shall be deemed to include, without limitation: (1) all pertinent
facts and circumstances; (2) financial costs; (3) resource availability and
impact; (4) probability of success; and (5) other commercial practicalities.




2.5.

"Components" means those components, parts or materials that are purchased
through component suppliers designated, specified and/or approved by MEP, to be
incorporated into the Product.




2.6.

“Design Specification” means the written requirement that describes design
characteristics and manufacturing methodology.




2.7.

"EDI" shall mean electronic data interchange.




2.8.

"Effective Date" shall mean the date upon which the terms and conditions of this
Agreement shall become effective by and between the Parties. The Parties have
agreed that the Effective Date of this Agreement as provided above, or if no
date is entered here, the last date of signature.








Page 2 of 36







--------------------------------------------------------------------------------

 




2.9.

"Fee and Price Schedule" shall mean the prices and fees set forth Schedule l.




2.10.

"EXW" means Ex Works as per International Commercial Terms, abbreviated as
INCOTERMS 2020. For EXW terms, BASA will utilize the carriers or forwarder
provided in MEP's shipping guidelines for the transit from BASA's facility to
the MEP's receiving dock or final destination outside the United States of
America. MEP shall be responsible for the entire transport process, meaning it
shall be solely MEP’s responsibility to arrange transportation from BASA’s
manufacturing facility to the MEP's receiving dock or final destination outside
the United States of America. Specifically, all the risk shall pass to MEP when
the Products are handed over to the first carrier. INCOTERMS 2020 shall apply to
all international shipments outside the United States of America. Except as
provided herein, INCOTERMS 2020 shall govern responsibilities and obligations
for transport of the Products.




2.11.

“Freight on Board,” “Free on Board,” “F.O.B. Manufacturing Plant,” “F.O.B.
Origin” or “FCA” shall mean MEP or MEP’s carrier agent shall at its own expense
and risk transport such Products from BASA’s plant or wharehouse to MEP’s final
destination for all Products within the United States. Specifically, all the
risk and ownership shall pass to MEP when the Products are loaded and handed
over to the first carrier. Except as provided herein, INCOTERMS 2020 shall
govern responsibilities and obligations for transport of the Products.




2.12.

"including" shall be defined to have the meaning "including, without
limitation."




2.13.

"in writing" shall mean written documents, EDI with phone confirmation, verified
faxes and successfully transmitted e-mails.




2.14.

"BASA Existing Intellectual Property" means any discoveries, inventions,
technical information, procedures, manufacturing or other processes, software,
 firmware, technology, patents, trademarks, know-how or other intellectual
property rights owned or developed by BASA outside of this Agreement or owned or
controlled by BASA prior to or after the execution of this Agreement that are
used by BASA in creating, or are embodied within, any BASA Product, and all
improvements, modifications or enhancements to the foregoing made by MEP or BASA
or on behalf of BASA hereinafter. BASA’s proprietary technology, including but
not limited to BasaFlex, BasaWrapTM, BasaMixTM, and BasaMeshTM, shall be deemed
to be covered in the BASA Existing Intellectual Property.








Page 3 of 36







--------------------------------------------------------------------------------

 




2.15.

"BASA Manufacturing Process" means BASA's methods and processes employed to
manufacture, test, configure and/or assemble Product manufactured for MEP
pursuant to the terms of this Agreement and all improvements, modifications or
enhancements to the foregoing made by or on behalf of BASA.




2.16.

"Joint Intellectual Property" means any discoveries, inventions, technical
information, procedures, manufacturing or other processes, software,  firmware,
technology, patents, trademarks, know-how or other intellectual property rights
jointly developed by BASA and MEP after the execution of this Agreement that are
used by BASA in creating, or are embodied within, any jointly developed New
Product.




2.17.

"Lead-time" means at least 90 Business Days or such other mutually agreed upon
minimum amount of time in advance of shipment that BASA must receive a Build
Schedule in order to deliver Product by the requested delivery date.




2.18.

"Loaned Equipment" means capital equipment (including tools), which may be
loaned to BASA to perform the Manufacturing Services.




2.19.

"Manufacturing Services" means the services performed by BASA hereunder which
shall include but not be limited to manufacturing, testing, configuring,
assembling, packaging and/or loading of the Product, and the use of White Label
of the Parties including any Additional Services, all in accordance with the
Specifications.




2.20.

"Materials Declaration Requirements" means any requirements, obligations,
standards, duties or responsibilities pursuant to any environmental, Product
composition, eco-design, energy use, energy efficiency and/or materials
declaration laws, directives, or regulations, including international laws and
treaties regarding such subject matter; and any regulations, interpretive
guidance or enforcement policies related to any of the foregoing,




2.21.

"MEP Existing Intellectual Property" means any discoveries, inventions,
technical information, procedures, manufacturing or other processes, software,
firmware, technology, patents, trademarks, know-how or other intellectual
property rights owned or developed by MEP outside of this Agreement or owned or
controlled by MEP prior to or after the execution of this Agreement that are
used by MEP or BASA in creating, or are embodied within, any MEP Product
manufactured by BASA; and all improvements, modifications or enhancements to the
foregoing made by BASA or MEP on behalf of MEP. MEP’s proprietary technology,
including, but not limited to “Hurricane Bar,” shall be deemed to be covered in
the MEP Existing Intellectual Property.




2.22.

"New Product(s)" means product(s) identified in Build Schedule which were
jointly developed by BASA and MEP based on Joint Intellectual Property, and
which are manufactured and assembled by BASA.  Such New Products shall carry
labeling to be agreed by both parties, including “Manufactured by Basanite.”




 





Page 4 of 36







--------------------------------------------------------------------------------

 




2.23.

"Packaging and Shipping Specifications” means the packaging and shipping
specifications set forth in Build Schedule and otherwise supplied and/or
approved by MEP.




2.24.

"Person" means any corporation, business entity, natural person, firm, joint
venture, limited or general partnership, limited liability entity, limited
liability partnership, trust, unincorporated organization, association,
government, or any department or agency of any government.




2.25.

"Product(s)" means the product(s) identified in Build Schedule manufactured and
assembled by BASA.  If Products are manufactured and assembled in accordance
with proprietary BASA technology, including BasaFlex and products based on BASA
proprietary technology (“BasaFlex Products”), such Products shall be defined as
“BASA Products” and may be labeled as “Hurricane Bar by Basanite,” or with the
extension “Manufactured by Basanite,” as approved by MEP in writing.  MEP
permits the use of its product identification names, tags or other means of
identification specifically for Products manufactured for MEP such as “Hurricane
Bar.” If Products manufactured by BASA are based on MEP proprietary technology,
such Products are defined as “White Label” Products (see section 2.34
following). For purposes of clarification, BasaFlex Products are included within
the definition of Products and all terms in this Agreement that apply to
Products shall also apply to BasaFlex Products, as applicable.




2.26.

"Proprietary Information and Technology" means software, firmware, hardware,
technology and know-how and other proprietary information or intellectual
property embodied therein that is known, owned or licensed by and proprietary to
either Party and not generally available to the public, including plans,
analyses, trade secrets, patent rights, copyrights, trademarks, inventions, fees
and pricing information, operating procedures, procedure manuals, processes,
methods, computer applications, programs and designs, and any processed or
collected data. The failure to label any of the foregoing as "confidential" or
"proprietary" shall not mean it is not Proprietary Information and Technology.




2.27.

“Performance Specifications” means written requirement that describes the
functional performance criteria required for Products.




2.28.

“Related Person(s)” means all employees, officers, directors, shareholders,
independent contractors, or Affiliates on behalf of a Party that provide or
perform any service on behalf of a Party as to the obligations of a Party under
this Agreement.








Page 5 of 36







--------------------------------------------------------------------------------

 




2.29.

"Specifications" means the technical specifications for manufacturing set forth
in Build Schedule or as otherwise supplied by MEP. Specifications shall be
agreed to by both MEP and BASA and accepted only when a Build Schedule is
approved by BASA. Specifications may be amended from time to time by amendments
in the form of written engineering change orders agreed to by the Parties.
Specifications may include Performance Specifications and/or Design
Specifications, as applicable.




2.30.

"SOW" means the statement of work for each Product set forth in all Build
Schedules.




2.31.

"Subsidiary(ies)" means any corporation, partnership, joint venture, limited
liability entity, trust, association or other business entity of which a Party
or one or more of its Subsidiaries, owns or controls more than 50% of the voting
power for the election of directors, managers, partners, trustees or similar
Parties.




2.32.

"Test Procedures" means the testing specifications, standards, procedures and
parameters within each Party’s capabilities that are set forth in the Build
Schedule after acceptance and approval by BASA. The agreed Build Schedule will
specify the type of testing to be conducted and identify the Party who shall
conduct such testing.




For any Products containing MEP requested process modifications or custom
chemical matrix changes and which are manufactured by BASA for MEP’s exclusive
use, MEP will be solely responsible for testing any such Products at its own
expense in accordance with the Test Procedures. BASA shall solely perform
strength testing of the Products within BASA’s capabilities as agreed to in the
Build Schedule to confirm that the Products meet the Performance Specifications.




2.33.

"Unique Components" means those non-standard components or materials procured
exclusively for incorporation into the Product.




2.34.

“White Label” shall mean the use of branding of Parties and/or labeling on
Products including service marks, trademarks, logos, and corporate names owned
or used by Parties in commerce prior to or after the Effective Date. BASA shall
be permitted to use White Label product identification of MEP in its
Manufacturing Services for MEP, in accordance with the accepted Build Schedules.
All Products with White Label shall be referred to as “White Label Products”.
 MEP permits the use of its product identification names, tags or other means of
identification specifically for White Label Products. Any references to Products
in this Agreement that were manufactured in accordance with the accepted Build
Schedules that permitted White Label Products to be manufactured and supplied by
BASA, those references to Products shall mean White Label Products.  All White
Label Products manufactured by BASA for MEP as agreed to in the Build Schedules
will provide White Label product identification as approved by MEP in writing,
or any other mutually agreed upon variation, pursuant to the accepted Build
Schedule.








Page 6 of 36







--------------------------------------------------------------------------------

 




2.35.

“Territory” shall mean the entire world without limits or restrictions for the
supply of the White Label Products to MEP and all its customers.




2.36.

“Dade County” shall mean Miami-Dade County located in the State of Florida.




3.

Engagement.  MEP hereby engages BASA as its sole and exclusive supplier in the
Territory for the Manufacturing Services of the Products in accordance with the
terms of this Agreement.




3.1

Appointment of Exclusive Supplier and Rights to Sell Products in Dade County.
MEP hereby appoints BASA, and BASA hereby accepts appointment, as MEP’s
exclusive supplier in the Territory for Manufacturing Services of basalt fiber
reinforced polymer reinforcing bar (rebar) and other BASA Products as may be
requested by MEP through Build Schedules (collectively “Exclusive Products”)
from time to time for a total  value of $50,000,000 (“Contract Value”). MEP is
permitted to order and BASA is permitted to supply Products that exceed the
Contract Value during the Term of this Agreement. BASA agrees that MEP shall
have the exclusive rights to sell BASA Products to new prospects in the Dade
County for the Term of this Agreement that are not Persons and/or Affiliates of
the prospects that BASA is currently in negotiations with to sell its Products
as identified in Schedule 2 (collectively the “Excluded Prospects”). MEP shall
not solicit or sell or interfere with the sale of Products by BASA to the
Excluded Prospects. In the event MEP requires clarification or details as to the
Persons identified as the Excluded Prospects and/or any of their Affiliates,
then MEP shall seek written clarification from BASA and the Parties shall
cooperate with each other to fully identify the Persons and/or their Affiliates
included in the Excluded Prospects. At any time during the Term of this
Agreement, if MEP learns that it has inadvertently or unknowingly engaged in
solicitation, sale, or has interfered with the Excluded Prospects, then it shall
promptly notify BASA in writing within 2 Business Days from the date of
discovery of such actions and fully disclose all steps that MEP has taken to
correct such prohibited activities under this Section 3.1. Except as provided
herein, this Agreement does not impose any restrictions on MEP as to its ability
to sell materials that are branded by MEP or as manufactured pursuant to this
Agreement and there shall be no restriction on BASA to sell or manufacture any
of its materials or Products to other third parties within the Territory outside
of Dade County and to the Excluded Prospects within Dade County.




3.1.1

Prices of Products. The payment terms for Products in each Build Schedule shall
be expressly provided and agreed to in each Build Schedule. The Prices of the
BasaFlex Products shall be set in accordance with Fee and Price Schedule as
attached under Schedule 1-A, which may be amended from time to time in
accordance with the terms of this Agreement, and shall be incorporated by
reference from time to time during the Term of this Agreement. Parties further
agree that the Fee and Price Schedule for BasaFlex Products under Schedule 1-A
shall be adjusted by BASA based on U.S. Producer Price Index published by
the Bureau of Labor Statistics on an annual basis as provided under Schedule
1-B. BASA will maintain the Fee and Price Schedule for BasaFlex Products ordered
by MEP subject to receipt of a signed Build Schedule from MEP.








Page 7 of 36







--------------------------------------------------------------------------------

 




3.1.2

Payment, Taxes, and Foreign Currency.  MEP may pay the Contract Value in any
increments and/or through its customers to BASA during the Term of this
Agreement. The Parties agree that the purchase of the Products by MEP in the
Contract Value from BASA shall be deemed as a material term of this Agreement
obligating MEP to make all such arrangements with BASA during the Term of this
Agreement to assure that the Contract Value is paid to BASA as agreed herein. If
MEP is having its customer or contractor pay for any orders, then it shall
remain the sole responsibility of MEP to make such payment to BASA even if the
payment is received from MEP’s customer. Failure to receive timely payment shall
entitle BASA to not release or ship any Products ordered under any Build
Schedule. At all times during the Term of this Agreement, MEP shall remain
current with all its payment obligations for all Build Schedules and any
performance of BASA shall be contingent on BASA’s receipt of all pending
payments from MEP. The Fee and Price Schedule will be reviewed by the Parties on
a quarterly basis and will be revised consistent with increases or decreases in
logistic costs, materials, Components, Unique Components, equipment and other
costs and expenses applicable to the manufacture of the Product. MEP or its
customer or contractor shall pay BASA all monies when due as agreed in the Build
Schedule that is accepted by BASA. Except as provided in the Build Schedule,
payment of all invoices shall be made prior to shipment. BASA may require MEP or
its Affiliates to provide financial assurances, such as adjusting payment terms,
providing a letter of credit or bank guarantee if BASA determines, in its
reasonable judgment, that MEP or its Affiliates are not creditworthy.




3.1.2.1

MEP shall be responsible for all federal, foreign, state and local sales, use,
excise and other taxes (except taxes based on BASA's income), all delivery,
shipping, and transportation charges and all foreign agent or brokerage fees,
document fees, custom charges and duties.

 





Page 8 of 36







--------------------------------------------------------------------------------

 




3.1.2.2

It is the intent of both Parties to trade in United States Dollars whenever
possible and remain fixed in that currency unless otherwise mutually agreed. For
Components, Unique Components, and/ or materials that are purchased in a
currency other than US dollars or where BASA production costs are based in
non-U.S. dollars due to the manufacturing location (or will move/has moved to a
new location), currency impact on pricing and value add services will be reset
as part of the quarterly pricing process, unless the Parties have agreed to an
alternative pricing cycle (hereinafter "FX Period"). In such cases BASA will
include all non-U.S. Dollar based content within cost detail submitted at the
time of quote, and the cost will be decreased or increased to reflect currency
fluctuations. At every FX Period, BASA and MEP will meet to establish the prices
for the next FX Period for Products, Components, Unique Components, and/or
materials and value-added services. MEP and BASA agree that there will be a
currency reconciliation process (hereafter "Currency Process"), reviewed during
the FX Period (or QBR, if applicable), for foreign currency gains and losses of
outstanding inventory (Components, Unique Components, and/or materials and
Products), as well as the value add portion of any services provided.
Revaluation of value-add services should only be done if such services are
invoiced in the same currency as the functional currency for the facility where
manufacturing occurs. The exchange rate against the U.S. Dollar will be
established with the applicable foreign currency on the second Thursday of the
last month of each calendar quarter of the FX Period (i.e. March, June,
September and December) based on the spot exchange rates published in the Wall
Street Journal (spot exchange rate at 5 pm EST from source, e.g. New York
closing snapshot).




3.1.3

Acceptance of Build Schedules.  All Build Schedules from MEP shall be placed in
writing for all orders and shall be accepted or rejected by BASA.
Notwithstanding any other provision of this Agreement, the Parties in every
Build Schedule shall mutually agree upon Performance Specifications.




3.1.4

Manufacturing Services. BASA will manufacture the Product in accordance with the
Specifications as agreed to in the Build Schedule that is accepted by BASA. BASA
will reply to each proposed Build Schedule that is submitted in accordance with
the terms of this Agreement by notifying MEP of its acceptance or rejection
within 15 Business Days of receipt of any proposed Build Schedule. In the event
of BASA's rejection of a proposed Build Schedule, BASA's notice of rejection
will specify the basis for such rejection. MEP shall be solely responsible for
the sufficiency and adequacy of the Design Specifications and shall hold BASA
harmless for any claim arising therefrom. Only upon receipt of a rejection of a
proposed Build Schedule from BASA, MEP shall have the right to seek another
supplier within the Territory. Notwithstanding any other provision of this
Agreement, MEP shall remain responsible for the design and use of the Product
except that both BASA and MEP shall remain collectively responsible for the
Performance Specifications if the Parties mutually agree upon such Performance
Specifications.








Page 9 of 36







--------------------------------------------------------------------------------

 




3.1.5

Testing. As provided herein, for Products containing MEP requested changes to
process, materials and/or chemical resin matrices and which are for the
exclusive use of MEP, MEP will be solely responsible for testing the Products at
its own expense in accordance with the Test Procedures. BASA will be responsible
for testing its supplied Products at its own expense in accordance with the Test
Procedures and shall solely perform strength testing of the Products within
BASA’s capabilities as agreed to in the Build Schedule to confirm that the
Products meet the Performance Specifications. BASA shall provide MEP with
reasonable access to all applicable test records, if requested in writing. Upon
request in writing, MEP shall be entitled to audit BASA's testing processes and
review testing records at any time, in-person, online, via scheduled visits to
BASA’s production facilities.




3.1.6

Packaging and Shipping. BASA will package and ship the Product in accordance
with Packaging and Shipping Specifications, and will be responsible for
mishandling of the Product prior to delivery to the carrier or for incorrect use
of the packing materials. MEP shall be solely responsible for the sufficiency
and adequacy of the Packaging and Shipping Specifications and shall hold BASA
harmless for any claim arising therefrom. BASA shall not be responsible for the
Products once they have been delivered to the carrier. For any shipments where
BASA acts as an agent in completing the Shipper's Export Declaration and
managing MEP's exports on behalf of MEP, where MEP is the exporter of record
(Principal Party in Interest - PPI), MEP hereby grants BASA Power of Attorney
 to  act on  its behalf in managing its exports.




3.1.7

Items to be Supplied by MEP.  MEP will provide to BASA all Design
Specifications, Acceptance Test Procedures, Packaging and Shipping
Specifications, Product design drawings, approved vendor listings, material
Component descriptions (including approved substitutions), manufacturing process
requirements, and any other Specifications necessary for BASA to perform the
Manufacturing Services. MEP shall be solely responsible for defects related to
the MEP’s Design Specifications, Acceptance Test Procedures, Packaging and
Shipping Specifications, Product design drawings, approved vendor listings,
material Component descriptions (including approved substitutions),
manufacturing process requirements, and any other Specifications necessary for
BASA to perform the Manufacturing Services and shall hold BASA harmless for any
claim arising therefrom. BASA shall use its own machinery, equipment, and tools
for providing Manufacturing Services under this Agreement without the use of any
Loaned Equipment from MEP. BASA shall cause each of its employees, agents and/or
representatives who have access to MEP’s Confidential and/or Proprietary
Information and/or Technology to maintain, preserve and protect such Proprietary
Information and Technology, as well as the confidential and/or Proprietary
Information and/or Technology of MEP’s customer(s).








Page 10 of 36







--------------------------------------------------------------------------------

 




3.1.8

MEP Inspection. MEP shall have the right, upon reasonable advance notice in
writing, during normal business hours and at its expense to inspect, review, and
monitor the Manufacturing Services, provided that such inspection shall not
disrupt BASA's normal business operations. MEP shall cause each of its
employees, agents and representatives who have access to BASA's facilities, to
maintain, preserve and protect all Proprietary Information and Technology of
BASA and the confidential or proprietary information and technology of BASA's
other customers.




3.1.9

Materials Procurement. BASA will use Commercially Reasonable Efforts to procure
Components or Unique Components, per MEP's approved vendor list, if any,
necessary to fulfill mutually agreed upon Build Schedules. MEP shall be
responsible for the performance of suppliers and quality of the components. MEP
approved vendor list (“AVL”) includes any suppliers identified by BASA or MEP
and approved by both parties.




3.1.10

Equitable Adjustment. In the event BASA’s cost of performance significantly
increases due to causes beyond its reasonable control, BASA shall be entitled to
an equitable adjustment to price and/or schedule on any open Build Schedules.
Such adjustment shall be subject to the supporting documentation provided by
BASA as may be reasonably requested by MEP. BASA shall be entitled to suspend
performance, after 10 Business Days’ notice, until such adjustments are
negotiated by the Parties in good faith and implemented through written change
orders.




3.1.11

Materials Declaration. MEP represents and warrant that the Product is not
subject to Materials Declaration Requirements. Where MEP notifies BASA in
writing that the Product is subject to Materials Declaration Requirements, BASA
will use Commercially Reasonable Efforts to assist MEP in procuring parts,
Components, Unique Components, and/or materials that are compliant with
Materials Declaration Requirements. However, MEP understands and agrees that:








Page 11 of 36







--------------------------------------------------------------------------------

 




3.1.11.1

MEP is responsible for notifying BASA in writing of the specific Materials
Declaration Requirements that MEP determines to be applicable to the Product and
shall be solely liable for the adequacy and sufficiency of such determination
and information;




3.1.11.2

Any information regarding Materials Declaration Requirements compliance of
parts, Components, Unique Components, packaging or materials used in the
Products shall come from the relevant supplier. BASA does not test, certify or
otherwise warrant component, part, packaging or materials compliance, on a
homogenous material level or any other level, with Materials Declaration
Requirements; and




3.1.11.3

MEP is ultimately and solely responsible for compliance with, and for ensuring
that any parts, Components, Unique Components, or materials used in the
Products, and the Product itself, are compliant with applicable Materials
Declaration Requirements.




Notwithstanding any other provision set forth in this Agreement, including
amendments, attachments, or any other document incorporated herein, this Section
sets forth BASA's sole responsibility and liability and  MEP's entire remedy
from BASA with respect  to Materials Declaration Requirements and any third
party claims against MEP related to the Materials Declaration Requirements, and
that absent this provision, BASA would not enter this Agreement.




3.1.12

Delivery of the Products: Import and Export. Method of transport and place of
delivery of the Products shall be specified by MEP in the Build Schedules.
Except as provided herein below, shipping terms and expenses of the Products
shall be EXW for international shipments and F.O.B. Manufacturing Plant for
domestic shipments within the United States of America. All Products delivered
pursuant to the terms of this Agreement shall be suitably packed depending on
the method of freight shipment marked for shipment EXW for international
shipments and F.O.B. Manufacturing Plant for domestic shipments within the
United States of America at which time title to such Products and risk of loss
shall pass from BASA to MEP or its customer. MEP or MEP’s carrier agent shall be
solely responsible for transporting the Product from BASA to MEP’s final
destination as provided in the Build Schedules. MEP shall select the carrier and
is responsible for all shipping and collection arrangements, including
coordination with BASA. All freight, insurance, and other shipping expenses, as
well as any special packing expense, shall be paid by MEP. MEP shall also bear
all applicable taxes, duties, and similar charges that may be assessed against
the Products after delivery.  Responsibility for loss of, or damage to, the
Product shall pass from BASA to MEP after Products are taken in possession by
the carrier. All obligations of MEP’s customers shall remain the obligations of
MEP for purposes of this Agreement. BASA upon a mutual written consent with MEP
that is obtained prior to shipment of Products may agree to select a carrier and
prepay for shipment and insurance, which shall be promptly reimbursed to BASA by
MEP upon receipt of an invoice from BASA and within the time period as provided
in such invoice from BASA. MEP shall be responsible for obtaining any required
import or





Page 12 of 36







--------------------------------------------------------------------------------

 




export licenses necessary for BASA to ship Product, including certificates of
origin, manufacturer's affidavits, and U.S. Federal Communications Commission's
identifier, if applicable and any other licenses required under US or foreign
law and MEP shall be the importer of record. MEP agrees that it shall not
export, re-export, resell or transfer, or otherwise require BASA to ship or
deliver any Product, assembly, component or any technical data or software which
violate any export controls or limitations imposed by the United States or any
other governmental authority, or to any country for which an export license or
other governmental approval is required at the time of export without first
obtaining all necessary licenses and approvals and paying all duties and fees.
MEP shall provide BASA with all licenses, certifications, approvals and
authorizations in order to permit BASA to comply with all import and export
laws, rules and regulations for the shipment and delivery of the Product. MEP
shall also be responsible for complying with any legislation or regulations
governing the importation of the Product into the country of destination and for
payment of any duties thereon.

  

3.1.13

Appointment of Sub-suppliers. BASA may appoint sub-suppliers to act on BASA’s
behalf with MEP’s prior written approval, and BASA will be solely responsible
for all compensation to such sub-suppliers. All payments under this Agreement
shall be made strictly by MEP and/or its customer(s) to BASA.




3.1.14

Product Evaluation. MEP shall evaluate each Product to determine if it conforms,
in all material respects, to the Specifications as agreed upon in the Build
Schedule. MEP shall give BASA written notice of any rejection of a Product
within 30 Business Days following MEP's receipt of such Product or receipt of
such Product by MEP’s customer ("Evaluation Period"). Such written notice of
rejection of a Product for failure to materially conform to the Specifications
that were agreed upon in the Build Schedule shall include a detailed and
complete description of MEP's basis for asserting that the Product does not
materially conform to the Specifications that were agreed upon in the Build
Schedule ("Specification Notice"). If MEP fails to provide such Specification
Notice to BASA within the Evaluation Period, such Product shall be deemed to
comply with the Specifications that were agreed upon in the Build Schedule. If
BASA disputes the basis for rejection set forth in a Specification Notice, it
shall provide written notice of the same to MEP within 30 Business Days
following receipt of the Specification Notice ("Notice of Disputed Defect").
 Any such dispute shall be resolved by the Parties in accordance with the terms
of this Agreement. Any specified times for delivery of such Products set forth
herein shall be tolled during the dispute resolution procedure set forth above.
If BASA does not dispute the basis for rejection set forth in a Specification
Notice BASA shall follow its standard return process as set forth in this
Agreement. The evaluation procedures set forth in this Section shall apply to
any redelivered Product.








Page 13 of 36







--------------------------------------------------------------------------------

 




3.1.15

Design or Repair Services; US Government Contracts. In the event that the
Parties agree that BASA will provide design or repair services for MEP, or U.S.
government subcontract services for MEP, or services related to or for export
controlled products  (e.g. International  Traffic in Arms Regulations (ITAR) and
the Export Administration Regulations (EAR) the terms and conditions of such
services  shall be set forth in a separate, mutually agreed written agreement
prior to the commencement of any such services.  If MEP requires BASA to perform
any of the foregoing services prior to execution of a separate agreement, BASA’s
services will be provided "as is" and MEP shall be fully responsible for any
claims or liability arising from such services and corresponding deliverables or
Products.




3.2

Operations and Expenses. The operations of BASA under this Agreement are subject
to the sole control and management of BASA. BASA shall be responsible for all of
its own expenses and employees. BASA shall provide, at its own expense, such
office space and facilities, and hire and train such personnel, as may be
required to carry out its obligations under this Agreement.




3.3

Exclusivity.  MEP represents and warrants that, as of the Effective Date, it
shall not, whether through itself or through its agents, directly or indirectly,
engage any other supplier for the Exclusive Products in the Territory
("Competing Activities") without the express written consent of the BASA. BASA
shall be the sole supplier of the Exclusive Products in the Territory for MEP
and all its customers, if MEP has the contractual obligation of any kind or is
engaged in directly or indirectly supplying the Exclusive Products to its
customer in the Territory. If MEP becomes involved in any Competing Activities,
BASA shall have, in addition to all other remedies to which it may be entitled,
the right to terminate this Agreement without liability at any time thereafter
and seek injunctive, equitable, or other legal remedies. Parties agree that BASA
is entitled to injunctive or other equitable relief (each without the posting of
any bond) in order to prevent MEP from engaging in the Competing Activities,
which relief shall be





Page 14 of 36







--------------------------------------------------------------------------------

 




cumulative and in addition to actual damages, consequential damages and any
other additional remedies which BASA may be entitled to at law or equity. Any
attempt by MEP to circumvent or bypass the activities of BASA shall by construed
as a material breach of this Agreement and shall trigger the termination of this
Agreement. The restrictions contained in this Agreement are reasonable for MEP
to protect the interests of BASA.  If any court of competent jurisdiction or
arbitration tribunal determines that any part or all of any provision of this
Agreement is unenforceable or invalid due to the scope of the activities
restrained, the geographical extent of the restraints imposed under this
Section, including the duration of the restraints, or otherwise, the Parties
hereby expressly intend, agree and stipulate that under such circumstances, the
provisions of this Agreement may be enforced to the fullest extent and scope
permitted by law and that the Parties shall be bound by any judicial or
arbitrator made modifications to the provisions herein which said court of
competent jurisdiction or arbitration tribunal may make in order to carry out
the intent of the Parties.




3.4

BASA Warranty. BASA warrants that at the time of manufacture, the Products will
conform, in all material respects, to the Specifications as agreed to in the
Build Schedule. This warranty shall remain in effect for a period of one year
from the date any Product is initially delivered to MEP or to MEP's designated
carrier ("Warranty Period"). This warranty is extended to, and may only be
enforced by MEP and/or MEP’s designated customer.  Such designation shall be
made by MEP in writing in the Build Schedule.




3.5

Replacement of Defective Product. In accordance with BASA's standard return
material authorization process and procedure ("RMA"), BASA will replace, in its
sole discretion, any Product that contains a defect caused by a breach of the
warranty set forth in this Section provided that the Product is received within
30 Business Days following the end of any applicable Warranty Period ("RMA
Product"). If MEP desires to return a Product based on a claim of breach of the
warranty set forth in this Section, MEP shall request an RMA number from BASA.
MEP shall then consign the alleged defective Product, F.O.B. BASA's designated
facility, and specify the BASA assigned RMA number. BASA will analyze any such
RMA Product and, if a breach of warranty is found ("Defect"), then BASA will
replace the RMA Product within 90 Business Days of receipt by BASA of the RMA
Product and all required associated documentation. In the event a Defect is
found, BASA will reimburse MEP for the reasonable cost of transporting the RMA
Product to BASA's designated repair facility and BASA will deliver the
replacement RMA Product F.O.B. Manufacturing Plant. If no such Defect is found,
MEP shall reimburse BASA for all fees, costs and expenses incurred to analyze
and, if requested by MEP, to replace the non-Defective RMA Product and MEP shall
bear responsibility for all transportation costs to and from BASA's designated
replacement or repair facility.




3.6

Limitation of Warranty. THE REMEDY SET FORTH IN THE SECTION 3.5 SHALL CONSTITUTE
MEP'S SOLE AND EXCLUSIVE REMEDY FOR A BREACH OF THE WARRANTY MADE BY BASA
HEREIN. THE WARRANTY SET FORTH IN THIS SECTION 3.5 IS IN LIEU OF, AND BASA
EXPRESSLY DISCLAIMS, ALL OTHER WARRANTIES AND REPRESENTATIONS OF ANY KIND
WHATSOEVER WHETHER EXPRESS, IMPLIED, STATUTORY, ARISING BY COURSE OF DEALING OR
PERFORMANCE, CUSTOM, USAGE IN THE TRADE OR OTHERWISE, INCLUDING COMPLIANCE WITH
MATERIALS DECLARATION REQUIREMENTS, ANY COMPONENT WARRANTY, ANY





Page 15 of 36







--------------------------------------------------------------------------------

 




WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE NO ORAL OR
WRITTEN STATEMENT OR REPRESENTATION BY BASA, ITS AGENTS OR EMPLOYEES SHALL
CONSTITUTE OR CREATE A WARRANTY OR EXPAND THE SCOPE OF ANY WARRANTY HEREUNDER.
BASA'S WARRANTY SHALL NOT APPLY TO ANY PRODUCT BASA DETERMINES TO HAVE BEEN
SUBJECTED TO TESTING FOR OTHER THAN SPECIFIED CHARACTERISTICS OR TO OPERATING
AND/OR ENVIRONMENTAL CONDITIONS IN EXCESS OF THE MAXIMUM VALUES ESTABLISHED IN
APPLICABLE SPECIFICATIONS AS AGREED UPON IN BUILD SCHEDULES THAT WERE ACCEPTED
BY BASA, OR TO HAVE BEEN THE SUBJECT OF MISHANDLING, ACCIDENT, MISUSE, NEGLECT,
IMPROPER TESTING, IMPROPER OR UNAUTHORIZED REPAIR., ALTERATION, DAMAGE,
ASSEMBLY, PROCESSING OR ANY OTHER INAPPROPRIATE OR UNAUTHORIZED ACTION OR
INACTION THAT ALTERS PHYSICAL OR ELECTRICAL PROPERTIES. THIS WARRANTY SHALL NOT
APPLY TO ANY DEFECT IN THE PRODUCT ARISING FROM ANY DRAWING, DESIGN,
SPECIFICATION, PROCESS, TESTING PROCEDURE OR OTHER PROCEDURE, ADJUSTMENT OR
MODIFICATION SUPPLIED AND/OR APPROVED BY MEP.




3.7

ECO Upgrade. RMA's for engineering change order (“ECO”) upgrades will also be
subject to the RMA process. BASA will analyze the ECO and provide a per unit
upgrade cost and expected completion and delivery date.




3.8

Limitation of Damages. EXCEPT WITH REGARD TO ANY INDEMNITIES SET FORTH HEREIN,
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY
OTHER PERSON OR ENTITY UNDER ANY CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE,
OR OTHER LEGAL  OR EQUITABLE CLAIM OR THEORY FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR INDIRECT DAMAGES, LOSS OF GOODWILL OR BUSINESS PROFITS, LOST
REVENUE, WORK STOPPAGE, DATA LOSS, COMPUTER FAILURE OR MALFUNCTION, OR FOR ANY
AND ALL OTHER DAMAGES, LOSS, OR EXEMPLARY OR PUNITIVE DAMAGES WHETHER  SUCH
PARTY WAS INFORMED  OR WAS AWARE OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE. THE
FOREGOING SHALL NOT EXCLUDE OR LIMIT EITHER PARTY'S LIABILITY FOR DEATH OR
PERSONAL INJURY OR MONETARY DAMAGES RESULTING FROM ITS NEGLIGENCE TO THE EXTENT
THAT SUCH LIABILITY CANNOT BY LAW BE LIMITED OR EXCLUDED. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, PARTIES AGREE THAT ANY DEATH OR PERSONAL
INJURY OR MONETARY DAMAGES RESULTING FROM THE PRODUCTS THAT WERE MANUFACTURED OR
SUPPLIED OR PURCHASED AS PER THE ACCEPTED BUILD SCHEDULES SHALL NOT BE DEEMED AS
A LIABILITY OF ANY PARTY UNLESS SUCH PARTY IS DETERMINED TO BE NEGLIGENT BY A
TRIBUNAL IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.








Page 16 of 36







--------------------------------------------------------------------------------

 




3.9

Changes to Manufacturing Services, Packaging and Shipping Specifications and
Test Procedures Requested by MEP.  MEP may, in writing, request a change to the
Manufacturing Services, Packaging and Shipping Specifications and Test
Procedures at any time.  BASA will analyze the requested change and provide MEP
with an assessment of the effect that the requested change may have on cost,
manufacturing, scheduling, delivery and implementation. MEP will be responsible
for all costs associated with any accepted change requests. Any such change
shall be documented in a written change order and shall become effective only
upon mutual written agreement of both Parties to the terms and conditions of
such change order, including changes in time required for performance, cost and
applicable delivery schedules.




3.10

Production Increases. MEP may, in writing, request increases in production
volume of Product for an outstanding Build Schedule at any time. BASA will
analyze the request and determine if it can meet the requested increase within
the required Lead-time. If BASA can satisfy the requested increase it will
provide MEP with a new Build Schedule setting forth the expected delivery date
of the changed order.  If BASA is unable to satisfy or comply with MEP's
requested increase in production volume within the requested time frame for
delivery, BASA will provide the reasons preventing BASA from satisfying the
requested increase within 15 Business Days after receipt of MEP's request. Any
such change shall be documented in a written change order and shall become
effective only upon mutual written agreement of both Parties to the terms and
conditions of such change order, including changes in time required for
performance, cost and applicable delivery schedules.




3.11

Product Configuration Changes and Engineering Changes. MEP may request
configuration or engineering changes to Product in writing at any time. If any
change directed by MEP, and/or approved by MEP, causes an increase or decrease
in the cost of or the time required, a reasonable adjustment shall be made in
price or delivery schedule or both, and the affected Purchase Order and/or
invoice shall be modified in writing accordingly. For clarity, if such change
results in a decrease in performance cost, BASA agrees to pass such reasonable
performance cost decreases along to MEP less BASA's cost to implement. BASA will
analyze the request and determine if it can meet the requested changes within
the required Lead-time. If BASA can satisfy the requested change it will provide
MEP within 15 Business Days after receipt of the configuration or engineering
request notice, a notice of acceptance of the requested changes along with any
increase or decrease in costs and expected changes to delivery schedules. If
BASA is unable to satisfy or comply with MEP's requested changes within the
requested time frame for delivery, BASA will provide the reasons preventing BASA
from satisfying the requested increase within 15 Business Days after receipt of
MEP's request. Any such change shall be documented in writing and shall become
effective only upon mutual written agreement of both Parties of the terms and
conditions of such change, including changes in time required for performance,
cost (including cost of materials on hand or on order in accordance with
original Build Schedule) and applicable delivery schedules.








Page 17 of 36







--------------------------------------------------------------------------------

 




3.12

Treatment of Obsolete/End-of-Life Material. Upon receiving notice from MEP of an
engineering change or that any Product, component or assembly has become
obsolete or has reached end-of-life BASA will, within 20 Business Days after
receiving such notice, provide MEP with an analysis of MEP's liability to BASA
for Components, Unique Components, and materials acquired or scheduled to be
acquired to manufacture such Product. MEP's liability shall include the price of
finished Product and BASA's costs (including cancellation fees and charges),
plus applicable margin, of work in progress, safety stock components and
materials and components and materials on hand or on order within applicable
Lead-times. BASA will use Commercially Reasonable Efforts to assist MEP in
minimizing MEP's liability by taking the following steps:




·

As soon as is commercially practical cancel component and material orders to the
extent contractually permitted.

·

Return all Components, Unique Components, and materials to the extent
contractually permitted.

·

Make all Commercially Reasonable Efforts to sell Components, Unique Components,
and materials to third parties.

·

Assist MEP to determine whether current work in progress should be completed,
scrapped or shipped "as is".




3.13

Rescheduled Delivery and Cancellation of Orders. MEP may request BASA to
reschedule the delivery date for Product(s) and cancel pending orders in
accordance with this Section. The charges to MEP for deferring or accelerating
delivery of an order (rescheduled) or cancellation of an order are outlined
below:




Business Days Prior to

Delivery Date

Reschedule

Terms

Cancelation

Liability




0-15

MEP may not reschedule an order within 15 Business Days of the delivery date
without payment in full for the order

 

MEP may not cancel an order to be delivered within 15 Business Days of the
applicable delivery date without payment to BASA in full for the order.

 

Beyond 16

MEP may reschedule the delivery of an order without additional liability
provided that such rescheduled order is rescheduled to be delivered within 60
Business Days of the original delivery date.

MEP will be charged 100% of BASA’s incurred cost-plus margin for any order
cancelled and not shipped within 60 Business Days from the applicable delivery
date.





Page 18 of 36







--------------------------------------------------------------------------------

 




In addition to the charges set forth above and accepted as agreed in the Build
Schedule, any initial payment made by MEP to BASA shall be non-refundable upon
receipt regardless of any attempt by MEP or its customer or contractor to cancel
the order or termination of this Agreement, unless BASA for any reason is unable
to complete the order in accordance with the Build Schedule.  Additionally, MEP
shall also be responsible for all inventory costs necessary to cover reasonable
costs to move Components, Unique Components, WIP, or finished goods resulting
from a reschedule or cancellation. BASA agrees to use reasonable efforts to
mitigate such inventory costs needed to return inventory to AVL suppliers where
possible, scrap materials, forward to customer location of choice, and/or
destroy excess. Reasonable inventory costs include storage of Components, Unique
Components, excess materials, WIP, and/or finished goods, and efficient,
cost-effective use of human resource capital required to schedule movement,
transportation, and/or destruction of goods as per MEP’s directions. Such
inventory costs shall be billed on a monthly basis plus an interest rate of one
and one-quarter percent (1.25%) per month and shall be applied to the inventory
applicable to the rescheduled or cancelled order. Reschedules in excess of the
maximum deferred quantity or period (set forth above) will be considered
cancellations and subject to applicable cancellation charges. Reschedules and
cancellations may result in revised product pricing.




4

Term. The term of this Agreement shall be for a period of 5 years from the
Effective Date (“Term”), unless terminated earlier pursuant to Section 5 herein.
Notwithstanding the foregoing, Sections 2, 3.1.2, 3.3, 5, 11, 13, 14, 16, 18,
19, 21, 23, 24, 25, 26, 27, 28, and 29 herein shall survive the expiration,
cancellation or termination of this Agreement.




4.1

Automatic Renewal.  If all Parties to this Agreement are in compliance with its
provisions, then this Agreement shall automatically renew for an additional term
of 1 year and all other successive terms of  1 year upon expiration of the
renewed terms unless MEP or BASA provide a written notice of termination at 30
Business Days prior to the end of the then existing term.  




4.2

Survival of Certain Terms. Unless otherwise stated herein, all other rights and
obligations of the Parties shall cease upon termination of this Agreement.




4.3

Fulfillment of Orders Upon Termination. Upon termination of this Agreement for
other than MEP's breach, BASA shall continue to fulfill all orders accepted by
BASA prior to the date of termination and MEP shall remain obligated to
compensate BASA for the Products.








Page 19 of 36







--------------------------------------------------------------------------------

 




5

Termination and Termination Charges. This Agreement may be terminated as
follows:




5.1.

Termination for Convenience.  This Agreement may be terminated at any time upon
the mutual written consent of the Parties prior to the end of the Term.




5.2.

Termination for Cause. Either Party may terminate this Agreement based on the
material breach by the other Party of the terms of this Agreement, provided that
the Party alleged to be in material breach receives written notice setting forth
the nature of the breach at least 10 Business Days prior to the intended
termination date. During such time the Party in material breach may cure the
alleged breach and if such breach is cured within such 20 Business Days, no
termination will occur, and this Agreement will continue in accordance with its
terms. If such breach shall not have been cured, termination shall occur upon
the termination date set forth in such notice.




5.3.

Termination for Bankruptcy/Insolvency.   Either Party may terminate this
Agreement by written notice to the other Party, effective immediately upon
receipt, upon the happening of any of the following events with respect to a
Party:




5.3.1.

The appointment of a receiver or custodian to take possession of any or all of
the assets of the other Party, or should the other Party make an assignment for
the benefit of creditors, or should there be an attachment, execution, or other
judicial seizure of all or a substantially all of the other Party's assets, and
such attachment, execution or seizure is not discharged within 30 Business Days.




5.3.2.

The other Party becomes a debtor, either voluntarily or involuntarily, under
Title 11 of the United States Code or any other similar law and, in the case of
an involuntary proceeding, such proceeding is not dismissed within 30 Business
Days of the date of filing.




5.3.3.

The liquidation, dissolution or winding up of the other Party whether
voluntarily, by operation of law or otherwise.




5.4.

Termination Consequences. If this Agreement is terminated for any reason, MEP
shall not be excused from performing its obligations under this Agreement with
respect to payment for all monies due to BASA hereunder including fees, costs
and expenses incurred by BASA up to and including the Termination Effective
Date.




5.5.

Termination Charges.  Upon termination, expiration or cancellation of this
Agreement for any reason, BASA shall submit to MEP BASA's invoices for
termination/cancellation charges within 20 Business Days from the date of such
termination, expiration or cancellation for materials and component costs.
BASA's invoice for such charges shall be limited to those costs actually
incurred by BASA as a result of MEP's termination, whether incurred prior or
subsequent to such termination. For the avoidance of doubt, BASA shall not be
entitled to any margin or depreciation expense on such termination charges. BASA
will provide to MEP all information reasonably necessary to confirm the costs
and expenses sustained by BASA due to termination, expiration or cancellation.
To the extent that BASA cannot mitigate its costs as set forth in this
Agreement, upon cancellation, expiration or termination for any reason, MEP's
obligation shall be to pay the charges claimed by BASA as follows:








Page 20 of 36







--------------------------------------------------------------------------------

 




5.5.1.

The applicable price for the Product of which BASA has completed manufacture
prior to the Termination Effective Date pursuant to an issued Build Schedule for
which payment has not been made;




5.5.2.

Reimbursements for material acquisition costs, Components, Unique Components,
subassemblies and work-in-process at the time of Termination Effective Date
which were purchased or ordered pursuant to issued Build Schedules plus
applicable margin; and




5.5.3.

BASA's reasonable cancellation costs incurred for Components, Unique Components,
materials and subcontracted items that BASA had on order on behalf of MEP on the
Termination Effective Date pursuant to issued Build Schedules plus applicable
margin.




5.6.

Duty to Mitigate Costs. Both Parties shall, in good faith, undertake
Commercially Reasonable Efforts to mitigate the costs of termination, expiration
or cancellation. BASA shall make Commercially Reasonable Efforts to cancel all
applicable Component and material purchase orders and reduce component inventory
through return for credit programs or allocate such Components and materials for
alternate MEP programs if applicable, or other customer orders provided the same
can be used within 30 Business Days of the termination date.

 

6

Publicity and Media. Except as stated herein, neither Party shall refer to this
Agreement in any publicity or advertising or disclose to any third party any of
the terms of this Agreement without first conferring with the other Party. MEP
may disclose the corporate name of BASA or any other name BASA uses in each
marketing effort or publicity relating to the Products or sale of Products
giving express recognition to BASA for its role in Manufacturing Services. Prior
to use of any name of BASA or its corporate name in any promotional or marketing
activities or campaigns, MEP shall communicate with BASA in writing and obtain
necessary permissions and approvals, which may be obtained through emails. MEP
shall endorse BASA’s Manufacturing Services through prominent individuals with
whom MEP has relationships or connections with after conferring with BASA as to
the identity of such prominent individuals. MEP shall promote the Manufacturing
Services of BASA in the Territory in accordance with this Agreement during its
Term. Each Party may furnish any information to any governmental or regulatory
authority, including the United States Securities and Exchange Commission or any
other foreign stock exchange regulatory authority that it is by law, regulation,
rule or other legal process obligated to disclose. A Party may disclose the
existence of this Agreement and its terms to its attorneys and accountants,
suppliers, customers and others only to the extent necessary to perform its
obligations and enforce its rights hereunder. Further, after the execution of
this Agreement, the Parties may issue press releases informing the general
public that the Parties have entered into this Agreement and such other details
as each Party deems necessary to inform its current and prospective customers,
vendors, and shareholders.  








Page 21 of 36







--------------------------------------------------------------------------------

 




7

Trade Shows. MEP through its agents or employees shall use its best efforts to
attend all trade shows as requested by BASA in writing.  All applicable travel
costs shall be reimbursed or paid by BASA if such costs are approved in writing
prior to being incurred. Applicable travel costs include costs relating to
transportation, lodging, and per diem meal allowance during travel to and back
from trade shows and while onsite.  




8

Warranties and Representations of MEP.




8.1

MEP has good and sufficient corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly authorized, executed and delivered by MEP and, assuming due authorization,
execution and delivery by MEP, constitutes the legal, valid and binding
obligation of MEP enforceable against MEP in accordance with its terms.




MEP may only select and contract with other suppliers of Products in the
Territory subject to the provisions of this Agreement and shall not circumvent
the terms of this Agreement as to the exclusive supplier rights given to BASA.
Any attempt by MEP to circumvent or bypass the activities of BASA during the
Term shall by construed as a material breach of this Agreement and shall trigger
the termination of this Agreement.




8.2

MEP shall make available to BASA upon BASA's request, any and all reasonable
information regarding MEP which BASA deems necessary in order to perform its
obligations under this Agreement.




8.3

Neither the entering into nor the delivery of this Agreement nor the completion
of the transaction contemplated hereby by MEP shall result in the violation of:




8.3.1

any of the provisions of MEP's charter documents, or

8.3.2

any agreement to which MEP is a party or by which MEP is bound, or

8.3.3

any applicable law.




8.4

MEP and its personnel shall comply with all applicable statutes, rules and
regulations governing all aspects of the services and obligations to be
performed under this Agreement.




8.5

MEP expressly acknowledges that neither BASA nor any of its Related Persons or
their Affiliates have made any representations or warranties to it and that no
act by MEP, including any review of the affairs of BASA or any of its
Subsidiaries, shall be deemed to constitute any representation or warranty by
BASA to MEP.  MEP represents to BASA that it has, independently and without
reliance upon BASA, or any of its Affiliates, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
conducted investigation into the business, assets, operations, property,
financial and other conditions, stockholder bases and prospects of BASA and its
Subsidiaries and MEP made its own decision to enter into this Agreement. MEP
also represents that it has, independently and without reliance upon BASA, or
any of its Affiliates, made such investigation as MEP deems necessary to inform
itself as to the business, assets, operations, property, stockholder base,
financial and other conditions and prospects of BASA and its Subsidiaries.








Page 22 of 36







--------------------------------------------------------------------------------

 




8.6

MEP expressly acknowledges that certain MEP employees, consultants, independent
contractors, agents, shareholders and/or their family members own an equity
position in BASA as of the Effective Date.  Specifically, such individuals
include but are not limited to (to the knowledge of BASA), the following: (i)
Katrina Meneses, (ii) Rey Rubio, (iii) Dr. Francisco de Caso; (iv) Carlos Nunez
and (v) Robert Ludwig.  




8.7

MEP expressly acknowledges that either now or during the Term of this Agreement
the laboratories which perform the Testing Procedures on the Products may have
certain potential conflicts of interests, including but not limited, to Related
Persons and/or Affiliates of the laboratories having various forms of
relationships with BASA and/or MEP.  MEP expressly acknowledges that, as of the
Effective Date, Dr. Francisco de Caso, who works in the University of Miami
laboratory currently performing Testing Procedures on the Products, owns an
equity interest in BASA and is a Related Person to MEP.




8.8

Other than the foregoing representations and warranties, MEP makes no warranties
hereunder or any results to be achieved, and hereby expressly disclaims the
existence of any such representations or warranties. MEP shall have no liability
for any indirect, incidental or consequential damages suffered by BASA as a
result of any failure on the part of MEP in the performance of its duties
hereunder.




9

Warranties and Representations of BASA.




9.1

BASA has good and sufficient corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly authorized, executed and delivered by BASA and, assuming due
authorization, execution and delivery by BASA, constitutes the legal, valid and
binding obligation of BASA enforceable against BASA in accordance with its
terms.




9.2

Neither the entering into nor the delivery of this Agreement nor the completion
of the transaction contemplated hereby by BASA shall result in the violation of:




9.2.1

any of the provisions of BASA's charter documents, or

9.2.2

any agreement to which BASA is a party or by which BASA is bound, or

9.2.3

any applicable law.








Page 23 of 36







--------------------------------------------------------------------------------

 




9.3

 BASA and its personnel shall comply with all applicable statutes, rules and
regulations governing all aspects of the services and obligations to be
performed under this Agreement.




10

Independent Contractor Relationship.  Any other provision of this Agreement to
the contrary, notwithstanding, this Agreement does not constitute a hiring by
either Party nor does it constitute an Agreement of employment.  The Parties'
intention is that BASA be an independent contractor and not the employee of MEP
and that BASA retain sole and absolute discretion in the manner and means of
carrying out the services described herein.  This Agreement shall not be
construed as a partnership or joint venture and neither Party hereto shall be
liable for any obligations incurred by the other Party except as expressly
provided herein.  Unless otherwise required by applicable law, MEP shall not
withhold from BASA’s compensation any amounts for social security or federal or
state income taxes.




11

Protection of Intellectual Property.




11.1

For the purposes of this Section and this Agreement, "Intellectual Property
Rights" of each Party include all or any of the following:




11.1.1

trademarks, and applications for the grant of any trademarks;

11.1.2

trade names used in any form and whether in English or any other translated
form;

11.1.3

patents, and applications for the grant of any patents;

11.1.4

copyright;

11.1.5

designs, whether or not registered; and

11.1.6

know-how, being technical and other information or experience or trade secrets
devised, developed or acquired by each Party.




11.2

Parties agree and acknowledge that they shall throughout the Term:

11.2.1

not cause anything which may damage or endanger the Intellectual Property of the
other Party or assist others to do so;

11.2.2

notify any suspected infringement of the Intellectual Property of the other
Party;

11.2.3

take such reasonable action in relation to such infringement as requested by the
other Party;

11.2.4

on the termination of this Agreement, immediately cease to use the Intellectual
Property of the other Party; and

11.2.5

not use the Intellectual Property of the other Party other than as permitted by
this Agreement.








Page 24 of 36







--------------------------------------------------------------------------------

 




11.3

Each Party acknowledges and agrees that each Party shall retain title and all
ownership rights to its Intellectual Property Rights, and this Agreement shall
not be construed in any manner as transferring any rights of ownership in such
Intellectual Property Rights to MEP from BASA and to BASA from MEP.




11.4

Any discoveries, inventions, technical information, procedures, manufacturing or
other processes, software, firmware, technology, patents, trademarks, know-how
or other intellectual property rights that are owned by MEP shall remain as
intellectual property of MEP even if it is used in the Manufacturing Services
provided by BASA (“MEP Intellectual Property”). In the event MEP and BASA
jointly develop or create any discoveries, inventions, technical information,
procedures, manufacturing or other processes, software, firmware, technology,
patents, trademarks, know-how or other intellectual property rights in the
course of  creating any jointly developed New Product during the performance of
this Agreement and in accordance with the terms of Build Schedule expressly
agreeing in writing to develop such intellectual property with acceptance of
such Build Schedule by both BASA and MEP (“Jointly Developed Property”), then
 such Jointly Developed Property shall be owned jointly by BASA and MEP in such
proportion or percentage as agreed to in the Build Schedule. Neither Party shall
take action with respect thereto which will adversely affect the rights of the
other Party without the prior written consent thereof. As to all such Jointly
Developed Property, each owning Party shall be free to use, practice and license
non-exclusively such Jointly Developed Property with consent of the other Party.
Each Party agrees to use reasonable efforts to maintain such Jointly Developed
Property as confidential and proprietary in the same manner it treats its own
intellectual property of a similar character. Procedures for seeking and
maintaining protection such as patents or copyrights for Jointly Developed
Property shall be mutually agreed in good faith by the Parties. Except as agreed
by the Parties for Jointly Developed Property in the Build Schedules,  all
discoveries, inventions, technical information, procedures, manufacturing or
other processes, software,  firmware, technology, patents, trademarks, know-how
or  other intellectual property rights that are developed by BASA while
rendering the Manufacturing Services under this Agreement and all improvements,
modifications or enhancements to the Products that are made by MEP or BASA shall
be deemed as intellectual property owned solely by BASA (“BASA Manufacturing
Intellectual Property”). Further, the rights of BASA in the BASA Manufacturing
Intellectual Property shall not change regardless of the language provided on
the labels for the Products or any language that is directly provided on
Products. It is agreed that MEP Intellectual Property shall not be included in
any manner within the BASA Manufacturing Intellectual Property. It is also
agreed that MEP Intellectual Property shall not include BASA Manufacturing
Intellectual Property BASA and BASA Existing Intellectual Property. Parties must
identify all Jointly Developed Property in the Build Schedules that are accepted
by both BASA and MEP for it to be not deemed as BASA Manufacturing Intellectual
Property.




11.5

Notwithstanding any other provision of this Agreement, all Product labeling for
BASA Products may include language providing that BASA or Basanite or Basanite
Industries manufactured such Products. Specifically, “Hurricane Bar”, which is a
product branded by MEP, if manufactured based on BASA Proprietary Technology
(BasaFlex Product) may upon BASA’s discretion be labeled “Hurricane Bar built by
Basanite” or any other agreed variation, providing that the Products are built
by BASA. Product Labeling for





Page 25 of 36







--------------------------------------------------------------------------------

 




White Label Products with “Hurricane Bar” or other MEP designated branding may,
at BASA’s discretion and with MEP’s approval, include “manufactured by” BASA or
Basanite or Basanite Industries or any other variation, providing that the
Products are manufactured by BASA.




12

Limited License to Use Marks and Corporate Name.   Subject to the terms and
conditions of this Agreement, BASA grants to MEP a perpetual, royalty-free
license, to its trademarks, tradenames and service marks in the Territory during
the Term solely in connection with marketing effort or publicity relating to the
Products or sale of Products to give express recognition to BASA for its role in
Manufacturing Services as permitted under Section 6. Prior to the use of any
trademarks, tradenames and service marks owned by BASA or the corporate name of
BASA in any promotional or marketing activities or campaigns as permitted
herein, MEP shall communicate with BASA in writing and obtain necessary
permissions and approvals, which may be obtained through emails. It further
agreed that unless permitted in writing by BASA, MEP, its Affiliates, and
Related Persons shall not use trademarks, tradenames and service marks owned by
BASA or the corporate name of BASA in any Competing Activities during the Term
and after expiration of the Term of this Agreement.




13

Non-Disclosure of Confidential Information.  Except as provided in Section 6 of
this Agreement, Parties recognize and acknowledge that confidential information
may exist from time to time, with respect to their business concerning the
business, business practices, method of sales, training, assets, accounts or
finances of the other Party's business or any of the secrets, dealings,
transactions or affairs of the other Party, including, but not limited to, trade
secrets, costs, pricing practices, customer lists, financial data, employee
information or information as to the organization structure as identified in
this Section (“Confidential Information”).  Accordingly, except as provided in
Section 6 of this Agreement, Parties shall not, during or after the term of this
Agreement, disclose to any individual or entity any Confidential Information
relating to the business of the other Party.  Further, Parties shall not,
without prior written consent of each other disclose to any person, firm or
independent contractor, and shall during or after the term of this Agreement,
use its best efforts to prevent the publication or disclosure of any information
concerning the business, business practices, method of sales, training, assets,
accounts or finances of the other Party's business or any of the secrets,
dealings, transactions or affairs of the other Party, including, but not limited
to, trade secrets, costs, pricing practices, customer lists, financial data,
employee information or information as to the organization structure or any
other Confidential Information, which have or may come to its knowledge during
or after the term of this Agreement, or previously or otherwise. Each Party
shall use its best efforts to cause its representatives, attorneys, accountants
and advisors to whom information is disclosed to comply with the provisions of
this Section.  At any time, a Party may reasonably request, the other Party
shall forthwith surrender to the other Party all documents and copies of
documents in their possession relating to the foregoing, including, but not
limited to, internal and external business forms, manuals, correspondence,
notes, customer lists and computer programs, and no Party shall not make or
retain any copy or extract of any of the foregoing of the other Party.
Notwithstanding any other provision of this Agreement, Parties understand that
disclosure of the copy of this Agreement is permissible and shall not be deemed
as Confidential Information.








Page 26 of 36







--------------------------------------------------------------------------------

 




14

Non-Impairment of Goodwill.  During and after the Term of this Agreement,
neither Party shall disparage, in any manner or respect, the other Party or the
financial soundness and responsibility, personnel or practices of the other
Party’s business.




15

Non-Solicitation.  Both parties acknowledge and recognize the highly competitive
nature of our businesses and agree that during the term of the Agreement between
the parties and for one (1) year thereafter unless both parties agree in
advance, neither party shall directly or indirectly hire or solicit, induce or
influence, or attempt to induce or influence, or assist in the hiring or
solicitation of any person who, at any time during the six (6) month period
prior to such hiring or solicitation was an employee of the other party, or
otherwise entice or encourage any such person either to leave the other party’s
employment or to provide services to any competitor of either party.




Neither party is prohibited from (a) soliciting by means of a general
advertisement or (b) engaging any recruiting firm or similar organization to
identify or solicit individuals for employment (and soliciting any person
identified by any such recruiting firm or organization) so long as such the
hiring party does not identify the individuals to be solicited by such
recruiting firm or organization and that the ultimate hiring or contracting of
such an individual does not pose a conflict of interest or otherwise violate a
contractual obligation between the parties.




For a period of one year following termination of the Agreement, both parties
agree not to solicit any person or entity who is, or was at any time during the
one-year period immediately prior to the termination of the Agreement, a client
of the other party or a potential client actually solicited by the other party,
for the sale of any product applicable under the Agreement.




16

Other Activities.  Parties may engage in other activities for compensation
during the Term of this Agreement so long as those activities do not conflict
with the responsibilities or limitations agreed to by Parties herein.




17

Pre-Mediation Settlement Conference, Mediation, and Arbitration. Any disputes
between the Parties hereto, whether arising under this Agreement or otherwise,
which the Parties cannot resolve between themselves using good faith shall be
resolved in person at the offices of either Party or at the office of their
counsel or at the office of a mediator or an arbitrator or through the use of
remote technology such as phone or video conferencing as follows:








Page 27 of 36







--------------------------------------------------------------------------------

 




16.1

The Parties shall use good faith efforts to resolve disputes among themselves
without using a neutral third party or a mediator within 20 Business Days of
notice of such dispute. Such efforts shall include escalation of such dispute to
the corporate officer level of each Party and each Party may engage counsel to
assist in such settlement efforts prior to mediating such dispute with a
mediator.




16.1

If the Parties are unable to resolve the dispute among themselves, it shall be
referred to a court certified mediator, and any mediation shall be held in
Broward County or at the offices of JAMS in Miami-Dade County. The Parties shall
share equally in the cost of said mediation and mutually attempt to select a
mediator from JAMS. In the event that the Parties are unable to agree upon a
mediator from the list of mediators at JAMS within 15 Business Days of the date
on which either Party requests mediation of a matter, the mediator shall be
appointed by JAMS.




16.2

In the event that said dispute is not resolved in mediation, the Parties shall
submit the dispute to a neutral arbitrator at JAMS. The arbitration shall be
held in Broward County at office of BASA or at the offices of JAMS in Miami-Dade
County. The prevailing Party shall recover all fees and costs of said
arbitration.  In the event that the Parties are unable to agree upon an
arbitrator from the list of arbitrators at JAMS within 15 Business Days of the
date on which either Party requests arbitration of a matter, the arbitrator
shall be appointed by JAMS.  The Parties further agree that full discovery shall
be allowed to each Party to the arbitration and a written award shall be entered
forthwith. Any and all types of relief that would otherwise be available in
Court shall be available to both Parties in the arbitration.  The decision of
the arbitrator shall be final and binding. Arbitration shall be the exclusive
legal remedy of the Parties.  Judgment upon the award may be entered in any
court of competent jurisdiction pursuant to Florida Statutes.




16.3

If either Party refuses to comply with a ruling or decision of the arbitrator
and a lawsuit is brought to enforce said ruling or decision, it is agreed that
the Party not complying with the ruling or decision of the arbitrator shall pay
the court costs and reasonable attorney's fees (including Trial and Appellate
attorney's fees) incurred in enforcing the ruling or decision of the arbitrator.




16.4

Any rights of injunctive relief shall be in addition to and not in derogation or
limitation of any other legal rights.




18

Interpretation of this Agreement.  The Parties acknowledge that this Agreement
is the Product of mutual efforts by the Parties and their respective agents.
This Agreement shall be interpreted neither more favorable in favor of one
Party, nor less favorably in favor of another Party.




19

Notice. Any notice, demand or other communication required or permitted by this
Agreement must be in writing and shall be deemed to have been given and
received:








Page 28 of 36







--------------------------------------------------------------------------------

 




19.1

if delivered by overnight delivery service or messenger, when delivered, or




19.2

if mailed, on the third business day after deposit in the United States mail,
certified or registered postage prepaid, return receipt requested, or




19.3

if faxed, telexed or telegraphed or emailed, twenty-four hours after being
dispatched by fax or EDI (with telephone confirmation) addressed to the
respective Parties at the following addresses, telegram or telex or email
(through last known email address); in every case addressed to the Party to be
notified as follows:




If to MEP:

MEP CONSULTING ENGINEERS, INC.

717 Ponce De Leon Blvd., 309A

Coral Gables, FL 33134

Attention: Rey J. Rubio, Vice-President

rrubio@MEPWorldGroup.com




If to BASA:

BASANITE, INC.

2041 NW 15th Avenue

Pompano Beach, FL 33069

Attention: Simon R. Kay, Interim Acting Chief Executive Officer

sk@basaniteindustries.com

Copy to: Harsh Arora, Esq.

Kelley Kronenberg

10360 West State Road 84

Ft. Lauderdale, FL 33324

harora@kklaw.com




20

Entire Agreement and Interpretation of Agreement. This Agreement constitutes the
entire understanding of the Parties and supersedes all prior discussions,
negotiations, contracts and understandings, whether oral or written, with
respect to its subject matter. The Parties agree that this Agreement shall be
deemed to have been drafted jointly by the Parties and their counsel such that
the terms of this Agreement may not be construed against any Party based upon a
claim that the Party or its counsel was responsible for drafting this Agreement,
in whole or in part. The Parties hereby acknowledge that they fully understand
the terms of this Agreement, have entered into same voluntarily, or have had the
advice of counsel in so doing. The Parties shall take all such actions and
execute all such documents that may be necessary to carry out the purposes of
this Agreement, whether or not specifically provided for in this Agreement. All
references to monies in this Agreement shall be deemed to mean lawful monies of
the United States of America. Each Build Schedule shall provide terms on the
Products for Manufacturing Services for each order of Products and shall become
part of this Agreement. Schedules 1-A and 1-B are incorporated herein by
reference and made part of this Agreement.








Page 29 of 36







--------------------------------------------------------------------------------

 




21

Modification.  No change, modification or waiver of this Agreement shall be
valid unless it is in writing and signed by all the Parties who are bound by the
terms of this Agreement. No course of dealing between the Parties hereto shall
be effective to amend, modify, or change any provision of this Agreement. The
Parties may from time to time, enter into supplemental written agreements for
the purpose of adding any provisions to this Agreement or changing in any manner
the rights and obligations of the Parties under this Agreement or any Build
Schedule hereto. Any such supplemental written agreement executed by the Parties
shall be binding upon the Parties. If any terms in the Build Schedule conflict
with the terms of this Agreement, then only the terms of this Agreement shall
control and govern. Unless agreed to by all the Parties in writing, Build
Schedules shall not modify the terms of this Agreement.




22

Severability.  If any provision of this Agreement is held invalid,
unenforceable, or void by a court of competent jurisdiction, this Agreement
shall be considered divisible as to such provision, and the remainder of the
Agreement shall be valid and binding as though such provision were not included
in this Agreement.




23

Benefits; Binding Effects; Assignment.  This Agreement shall inure to the
benefit of and be binding upon Parties, their successors and assigns, including,
without limitation, any person, partnership or corporation which may acquire all
or substantially all of the assets in business of a Party, or with or into which
a Party may be consolidated, merged or otherwise reorganized, and this provision
shall apply in the event of any subsequent merger, consolidation,
reorganization, or transfer. Parties may freely transfer or assign this
Agreement or any of the rights granted hereunder as long as they notify the
other Party in writing of such transfer or assignment.




24

Insurance. Each Party will keep its business and properties insured at all times
against such risks for which insurance is usually maintained by reasonably
prudent Persons engaged in a similar business (including insurance for hazards
and insurance against liability on account of damage to Persons or property and
insurance under all applicable workers' compensation laws). The insurance
maintained shall be in such monies and with such limits and deductibles usually
carried by Persons engaged in the same or a similar business. In support of its
indemnification obligations, each Party shall name the other as an additional
insured on its General Liability, Automobile and Worker's Compensation insurance
policies and agrees that such insurance shall respond as primary and
noncontributory with any insurance held by each Party. Nothing herein regarding
insurance either limits or increases MEP's indemnification to BASA. Certificates
of Insurance shall be provided by each Party to the other Party within 30
Business Days of the Effective Date and annually thereafter on the anniversary
date of this Agreement.




25

MEP Warranty and Indemnification. MEP represents and warrants that it has
conducted and will conduct, all patent, trademark and copyright searches
necessary to identify  and  evaluate  any  potential infringement claims with
respect to the Product. MEP  agrees to  indemnify,  defend  and hold  BASA  and
its employees, Subsidiaries, Affiliates, successors and assigns harmless from
and against all claims, damages,  losses, costs and expenses, including
attorneys' fees, arising from any recall, replacement or impoundment of any
Product and any third party claims asserted against BASA and its employees,
Subsidiaries, Affiliates, successors and assigns, that are based in part or in
whole on any of the following: (a) Specifications as agreed in Build Schedules
accepted by BASA, MEP Proprietary Information and Technology, any Product, or
any information, technology and processes supplied and/or approved by MEP or
otherwise  required  by  MEP  or  BASA;  (b)  actual  or  alleged  noncompliance
  with   Materials   Declaration Requirements;  (c) that  any item in subsection
 (a) infringes  or violates  any patent,  copyright  or other intellectual
property right of a





Page 30 of 36







--------------------------------------------------------------------------------

 




third party, and (d) design or product liability alleging that any item in
subsection (a) has caused or will in the future cause damages of any kind. BASA
may employ counsel, at its  own expense to assist BASA with respect to any such
claims, provided that if such counsel is necessary because of a conflict of
interest with MEP or its  counsel  or because MEP does not  assume  control  of
the defense  of  a claim for which MEP is obligated to indemnify  BASA
 hereunder,  MEP  shall bear  such  expense. MEP shall not enter into any
settlement that affects 'BASA's rights or interests without BASA’s prior written
approval, which shall not be unreasonably withheld. BASA will provide such
assistance and cooperation as is reasonably requested by MEP or its counsel in
connection with such indemnified claims. Further, MEP shall indemnify and hold
harmless the BASA, its directors and officers against all claims, obligations or
liabilities including court costs and attorneys' fees, arising out of MEP’s
tortious or unauthorized acts, misrepresentations, omissions, failure to perform
its obligations hereunder, or any acts not expressly authorized in writing,
related to or beyond the scope of this Agreement.




26

Force Majeure. Neither Party shall be responsible or liable for delays in the
performance of its obligations hereunder, other than payments required here
under, when caused by, related to, or arising out of acts of God, flu, epidemic,
serious illness, plagues, disease, pandemics including but not limited to
COVID-19, emergency, or outbreak, sinkholes,  subsidence, strikes, lockouts, or
other labor disputes, embargoes, quarantines, weather, national, regional, or
local disasters, calamities, or catastrophes, inability to obtain labor or
materials (or reasonable substitutes therefor) at reasonable costs or failure
of, or inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of such Party (hereinafter collectively referred to as “Force
Majeure Events” or separately as “Force Majeure Event”). Notwithstanding any
other provision of this Agreement, if there is any delay in the performance by
any Party under this Agreement and that delay is caused by or related to any of
the Force Majeure Events and the resulting closure of any business,
discontinuance or delay in the availability of any service or Product or any
other reason related to Force Majeure Event and is beyond the reasonable control
of the Party whose performance is delayed, then that Party will not be in breach
of this Agreement and the time for performance will be extended appropriately.
  




27

Venue, Jurisdiction, Fees, and Costs. Should a lawsuit be necessary to enforce
this Agreement, the Parties agree that jurisdiction and venue shall lie solely
in Broward County, Florida, United States of America. In the event of any
litigation or arbitration relating to the subject matter of this Agreement, the
prevailing Party shall be entitled to receive from the non-prevailing Party, its
reasonable attorneys’ fees (including Trial and Appellate attorney's fees) and
costs.  








Page 31 of 36







--------------------------------------------------------------------------------

 




28

No-Waivers.  The written waiver by any Party of any other Party's breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach, and the written waiver by any Party to exercise any right
or remedy shall not operate nor be construed as a waiver or bar to the exercise
of such right or remedy upon the occurrence of any subsequent breach.  All
waivers under this Agreement must be in writing and signed by the Parties
hereto.




29

Headings.  Headings in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.




30

Governing Law.  This Agreement shall be governed by the laws of the State of
Florida (without regard to the laws that might be applicable under principles of
conflicts of law) as to all matters, including, but not limited to, matters of
validity, construction, effect and performance.




31

Counterparts.  This Agreement may be executed in two or more parts, each of
which shall be deemed an original but all of which together shall be one and the
same instrument.




32

Facsimile or Electronic Copy.  A facsimile or electronic copy of this Agreement
and any signatures affixed hereto shall be considered for all purposes as
originals.




IN WITNESS WHEREOF the Parties have executed this Agreement as of the Effective
Date.




MEP CONSULTING ENGINEERS, INC.  




By: /s/ Rey J. Rubio

      Rey J. Rubio, Vice-President







BASANITE, INC.




By: /s/ Simon R. Kay

Simon R. Kay, Interim Acting Chief Executive Officer








Page 32 of 36







--------------------------------------------------------------------------------

 













SCHEDULE 1-A




FEE AND PRICE SCHEDULE







[basa_ex10z1002.gif] [basa_ex10z1002.gif]





Page 33 of 36







--------------------------------------------------------------------------------

 







SCHEDULE 1-B




ANNUAL PRICE ADJUSTMENT FORMULA




I.

Parties agree that the Fee and Price Schedule shall be adjusted by BASA based on
U.S. Producer Price Index (“PPI”) published by the Bureau of Labor Statistics
(“BLS”) on an annual basis as follows:




II.

The base selling price for Product as provided in Schedule 1 shall remain in
effect for 1 year. December 2020 will be hereafter called the base period.
Parties agree that PPI data shall be obtained from the BLS’ Website, or by
emailing  PPI at ppi-info@bls.gov, or by calling PPI or ECI at (202) 691-7705 or
(202) 691-6199.




III.

The base selling price shall be adjusted in accordance with the percent changes
of the composite index described in below. The index shall be derived from the
following component indexes:




(a). Labor: Employment Cost Index (ECI) for Total Compensation (wages and
benefits), private industry, goods producing industries, database code
CIU201G000000000I. Note that this BLS index is published on a quarterly basis,
and as such, 4th quarter values will be used for the price adjustment
calculation.




(b). Materials: PPI Commodity Data for the Producer Price Index for Metals and
metal products-Fabricated structural metal bar joists and concrete reinforcing
bars for buildings, series ID WPU1074051, not seasonally adjusted.




IV.

The selling price shall be adjusted on or after February 1 of each year,
beginning 12 months after the Effective Date, for the Term, based on the
increase in percent in the composite index described below. The calculation will
compare the base period (December 2020) with December of the most recent year.
PPI data for December are typically released mid-January, and Employment Cost
Index data for the fourth quarter are typically released by the end of January.
Parties will contact the PPI and the ECI each January to identify when December
PPIs and the fourth quarter ECI data are scheduled for publication. All
calculations shall be based on the latest versions of the PPI and the ECI
available on or after February 1 when the December PPIs and the fourth quarter
ECI are published. Parties understand that all indexes for this calculation are
not seasonally adjusted. Notwithstanding any other provision of this Agreement,
there shall be only an upward price adjustment in Schedule 1 and no downward
price adjustment shall be permitted.




V.

The composite index shall be derived in the following manner:




(a). The values for the current period for each of the 2 BLS index series
specified in Section III above shall be rebased to the reference base period
December 2020. This shall be done by dividing the current December value of each
index by its value for the base period, and then multiplying the result by 100.




(b). The rebased labor index shall be assigned a proportion of 0.60,
representing 60%. The rebased materials index shall be assigned a proportion of
0.40 (40%). These proportions sum to 1.00 (100%) and correspond with the base
period of December 2020.





Page 34 of 36







--------------------------------------------------------------------------------

 







(c). Multiply the rebased current index for each component by its relative
proportion.




(d). The sum of these 2 values shall result in the composite index for the
current time period.




(e). Divide the component index by 100 and multiply that result by the original
base price. This final figure shall be the adjusted price for the current time
period, if it is higher than the amounts specified in Schedule 1-A for the
Products.




VI.

If December ECI data are not available for any year, the ECI for the immediately
preceding September shall be used as the basis for adjustment of the labor
index. If December PPI data are not available for any year, the PPI data for the
most recent immediately preceding month shall be used as the basis for
adjustment. If no ECI or PPI data have been published for those months, then the
Parties shall agree upon substitute series as determined by BASA.






































Page 35 of 36







--------------------------------------------------------------------------------

 




SCHEDULE 2




EXCLUDED PROSPECTS




Pulte Homes, Inc.

Miami, FL




LPS Contracting

Marathon, FL




Old Castle Precast

Medley, FL




Bruce Robinson & Doug Smith

Miami, FL




Omni-Threat

Miami, FL




Deco Concrete, Inc.

Doral, FL




Florida Concrete Products

Homestead, FL




Speath Engineering

Miami, FL




USF Fabrication, Inc.

Hialeah, FL




U.S. Foundry & Manufacturing

Medley, FL











Page 36 of 36





